In a proceeding to validate petitions designating the petitioners as candidates in the Republican Party Primary Election to be held on September 10, 1981, for the party position of County Committee Member, from various election districts, Town of Islip, the appeal is from a judgment of the Supreme Court, Suffolk County (Gerard, J.), dated August 27,1981, which, inter alia, granted the application. Judgment affirmed, without costs or disbursements. (See Matter of Donnelly v McNab, 83 AD2d 896.) Mollen, P. J., Hopkins, O’Connor and Weinstein, JJ., concur.